Case 1:19-cv-01593-JEB Document 74-32 Filed 05/12/20 Page 1 of 5




      EXHIBIT

                          16
       Case 1:19-cv-01593-JEB Document 74-32 Filed 05/12/20 Page 2 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

Angel Alejandro Heredia Mons et al.                     )
                                                        )
              Plaintiffs,                               )
              v.                                        )    Civ. No.: 1:19-cv-01593
                                                        )
Chad WOLF, et al.                                       )
                                                        )
              Defendatits/Respondents.                  )



               DECLARATION OF JOSEPH SAVERIO GIARDINA. ESQ.


       I, Joseph Saverio Giardina, declare under penalty of perjury that the following is true and
correct to the best of my knowledge:

       1. I am an attorney licensed in the state of Louisiana with bar roll number 38101. I
           represent approximately 50 or more arriving alien asylum-seeker clients detained in
           Louisiana and Mississippi.
       2. Since the September 5, 2019 preliminary injunction order in the Heredia Mons case, I
           continue to experience the below barriers in representing my clients on parole
           applications:
               l. My clients report not receiving parole interviews.
              2. My clients report not knowing who their assigned Deportation Officer is at
                   any given time.
              3. My clients report not being provided interpreters or translations when
                   necessary to understand parole documents provided by ICE officers.
              4. New Orleans ICE and its officers refuse to respond to my requests for timely
                   adjudications or to provide me copies of the denial letters in my clients' cases.
                   Routinely, in order to communicate with ICE officers, which actually have
                   working phone numbers, I have to call upwards of thirty (30) times in a day to
                   get a response from their secretary only to have my call unanswered once l am
                   transferred to the officer's desk.
Case 1:19-cv-01593-JEB Document 74-32 Filed 05/12/20 Page 3 of 5




      5. New Orleans ICE continues to provide boiler plate denials citing to flight risk
            even in cases with extensive evidence to the contrary and with no
            individualized explanation as to why my clients are deemed flight risks. In my
            estimation, this is the most egregious refusal to comply with this honorable
            Court's injunction and to even comply with ICE's own internal guidelines. I
            have been an attorney on over a hundred parole requests since the injunction
            in the present matter and not once have I ever received anything other than a
            boiler plate denial checklist from ICE.Never have I been given an
            individualized response as to why my client has been denied parole. Often, the
            denials include the wrong alien number, incorrect boxes checked, or the false
            statement that a detailed denial letter was already provided.
3. As recently as April 2020, I have had clients wrongfully denied an interpreter and
   wrongfully denied parole without individualized review. I have also experienced a
   continued refusal to provide any determination on forty-five (45).
4. My below listed clients are all arriving alien asylum-seekers who have either been
   waiting over a month for a parole redetermination or were recently wrongfully denied
   release on parole without an individualized determination. All of the below clients
   have colorable asylum claims, proposed sponsors with lawful immigration status and
   no criminal history. They have all provided evidence of these facts in their parole
   applications as well as evidence of their identity and good moral character.
       1. Yohandris Ramirez Merencio - A#213-288-632
       2. Yoel Bejerano Rodriguez - A#203-579-764
       3.   Eddunio Dumon Candell - A#203-637-089
       4. Reynaldo Columbie Reyes - A#203-746-398
       5. Luis Perez Perez - A#203-462-475
       6. Dannier Tamayo Del Rio - A#201-300-712
       7. Yulixander Liranza - A#203-634-903
       8. Osmanys Rouco Cascales - A#201 -300-706
       9. Ruben Fernandez - A#201-933 -579
       10. Alexander Molina Zamora - A#201786984
       11. Reidel Cruz Yero - A#203 -645-296
Case 1:19-cv-01593-JEB Document 74-32 Filed 05/12/20 Page 4 of 5




     12. Pedro Desoto Castellon - A#203-778-142
     13. Yurixei Molina Quiala- A#203-496-875
     14. Ramiro Fomaris Marin-A#203-598-025
     15. Yeliam Tellez Dovales - A#203-525-266
     16. Roinier Rubio Gonzalez - A#201-666-131
     17. Yosvany Alberto Suarez Mendez - A#215-734-244
     18. Ossiel Ramirez Oquendo - A#201-300-71 l
     19. Maykel De la Torre Estada - A#203-637-048
     20. Julio Cesar Santana Curi -A#201-671-729
     21. Gustavo Rodriguez Olivera - A#203-525-425
     22. Eduardo Adan Roldan - A#203-494-206
     23. Lesmes Perez Vega-A#203-593-158
     24. Alejandro Roberto Benites Figueredo - A#203-579-621
     25. Gueiler Gabriel Gamboa-A#201-451-712
     26. Jose Perez De Corcha Garcia - A203-579-895
     27. Antonio Estevez Reytor - A203-597-780
     28. Ibis Oropeza - A#213-314-824
     29. Wilmer Gascon Hernandez - A#203-796-495
     30. Fiegoh Locke - A#213-327-857
     31. Awah Kinglsey Ngomanji - A#213-327-758
     32. Walter Asonah Atianjoh - A#213-327-814
     33. Clotel Njeik Timah- A#201-743-991
     34. Yahm Elvis Njenala- A#203-600-948
     35. Chagua Rigobert - A#213-327-738
     36. Joy Atianjoh - A#213-327-860
     37. Arnold Kasparova - A#2 l 3-189-687
     38. Reinier Guerra Perez - A#201-450-645
     39. Lianet Perez Romero -A#213-245-061
     40. Michael Nkeglefak Otto -A#203-600-710
     41. Clinton Birarn Ndzi - A#213-327-859
     42. Valdano Muchop Tebid- A#213-327-870
         Case 1:19-cv-01593-JEB Document 74-32 Filed 05/12/20 Page 5 of 5



                 43. Sangwe Xtus J\Tkimi - A#213-189-675
                 44. Sarahi Lopez Vilches - A#203-778-206
                 45. Karen Khachatrian - A#203-600-699
        5. My below listed clients are all arriving alien asylum-seekers with underlying
            conditions that make them particularly vulnerable to COVlD-19 whom ICE continues
            to deny access to parole without explaining what makes them a flight risk or a danger
            to the community, in light of the serious public interest in releasing them to avoid
            grave illness or death.
                 1. Wilmer Gascon Hernandez - A#203-796-495 - (Detained at LaSalle Jena;
                     Asthma)
                 2. Reinier Guerra Perez - A#201-450-645 - (Detained at Jackson; Asthma)
                 3. Sarahi Lopez Vilches - A#203-778-206 - (Detained at Adams; Hypertension)
                 4. Arnold Kasparova - A#213-189-687 - (Detained at LaSalle Jena;
                     Hypertension)
                 5. Gustavo Rodriguez Olivera - A#203-525-425 - (Detained at Winn; Diabetes,
                     Hypertension, Older)
                 6. Gueiler Gabriel Gamboa - A#201-451-712-(Detained at Winn; Asthma)
                 7. Antonio Estevez Reytor - A#203-597-780 - (Detained at Winn; Screened for
                     prostate cancer, presently urinating blood)



        I declare under penalty of perjury that the foregoing is true and correct.




[Signature] <.   d      6                                             Date: April 26, 2020
Joseph Saylrio Giardina, Esq.
